DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1, 11 and 20 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  The present application is a continuation-in-part of the prior-filed application U.S. Application No. 14/815,043 (filed on 7/31/2015).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 3/1/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (U.S. Pub. No. 2009/0167228) (hereinafter “Chung”).


Regarding claim 1, Chung teaches a method, comprising: obtaining, using at least one sensor, a value related to a current overall power consumption for an electronic device; (Para. 35, 48 - - power information received using processor; Fig. 2 - - power sensing module, i.e. sensor, is used to obtain power consumption)

calculating, using a processor, a forecasted heat value calculated from the current overall power consumption, (Para. 71 - - input power, i.e. power consumption, as well as sensed temperatures Ta and Tb, used in calculation, and input power is indicative of heat generation)

wherein the forecasted heat value indicates an expected value of heat for a region of the electronic device, wherein the calculating comprises correlating the current overall power consumption to a forecasted heat value; (Para. 51, 71 - - input power, i.e. power consumption, as well as sensed temperatures Ta and Tb, used in calculation, and input power is indicative of heat generation, where information is used to arrive at heat generation and cooling need to be used to generate a fan speed control signal, and where information to adjust fan is arrived at based on power instead of waiting until temperature increases; Para. 65-67 - - temperature/heat sensed and temperature data Ta, Tb are from multiple/plurality of regions of the electronic device)

and proactively cooling, based upon a fan control algorithm, the electronic device prior to a sensor detecting a temperature corresponding to the expected value of heat, wherein the proactively cooling comprises adjusting a speed of one or more fans located within the electronic device based on the calculated heat value. (Para. 65-67 - - temperature/heat sensed and temperature data Ta, Tb are used to adjust fan speed, and thus sensed prior to the adjustment; Para. 71, 76 - - fan speed adjusted based on sensed temperature data Ta, Tb)



Regarding claim 2, Chung further teaches wherein the obtaining a value comprises calculating the current overall power consumption from an obtained total system current value and voltage. (Para. 59 - - current and voltage values are sensed/obtained by power sensing module)



Regarding claim 3, Chung further teaches wherein the obtaining a value comprises obtaining a plurality of values, each of the plurality of values corresponding to a component within the electronic device. (Para. 65-67 - - temperature/heat sensed and temperature data Ta, Tb are from multiple/plurality of regions of the electronic device corresponding to multiple components)



Regarding claim 4, Chung further teaches sensing heat using a heat sensor; wherein the adjusting takes into account the sensed heat. (Fig. 2 - - temperature sensing module is being interpreted as heat sensor, which is used for calculations used in adjusting)



Regarding claim 5, Chung further teaches wherein the heat sensor senses ambient temperature outside a casing of the electronic device. (Para. 14, 15, Claim 11 - - ambient temperature sensed and used in calculation)



Regarding claim 6, Chung further teaches wherein the value related to power consumption is derived from electronic device power consumption of a commercial power source. (Para. 42 - - power source used)



Regarding claim 11, Chung teaches a device, comprising: a fan that moves cooling air; (Fig. 1A, Para. 41 - - cooling fan used)

a processor operatively coupled to the fan; (Fig. 1A, Para. 35, 50 - - processor connected to fan)

a memory device that stores instructions executable by the processor (Para. 36 - - memory used)

to: obtain, using at least one sensor, a value related to a current overall power consumption for an electronic device; (Para. 35, 48 - - power information received using processor; Fig. 2 - - power sensing module, i.e. sensor, is used to obtain power consumption)

calculate, using a processor, a forecasted heat value calculated from the current overall power consumption, (Para. 71 - - input power, i.e. power consumption, as well as sensed temperatures Ta and Tb, used in calculation, and input power is indicative of heat generation)

wherein the forecasted heat value indicates an expected value of heat for a region of the electronic device, wherein the calculating comprises correlating the current overall power consumption to a forecasted heat value; (Para. 51, 71 - - input power, i.e. power consumption, as well as sensed temperatures Ta and Tb, used in calculation, and input power is indicative of heat generation, where information is used to arrive at heat generation and cooling need to be used to generate a fan speed control signal, and where information to adjust fan is arrived at based on power instead of waiting until temperature increases; Para. 65-67 - - temperature/heat sensed and temperature data Ta, Tb are from multiple/plurality of regions of the electronic device)

and proactively cool, based upon a fan control algorithm, the electronic device prior to a sensor detecting a temperature corresponding to the expected value of heat, wherein the proactively cooling comprises adjusting a speed of one or more fans located within the electronic device based on the calculated heat value. (Para. 65-67 - - temperature/heat sensed and temperature data Ta, Tb are used to adjust fan speed, and thus sensed prior to the adjustment; Para. 71, 76 - - fan speed adjusted based on sensed temperature data Ta, Tb)



Regarding claim 12, Chung further teaches wherein the obtaining a value comprises calculating the current overall power consumption from an obtained total system current value and voltage. (Para. 59 - - current and voltage values are sensed/obtained by power sensing module)



Regarding claim 13, Chung further teaches wherein the obtaining a value comprises obtaining a plurality of values, each of the plurality of values corresponding to a component within the electronic device. (Para. 65-67 - - temperature/heat sensed and temperature data Ta, Tb are from multiple/plurality of regions of the electronic device corresponding to multiple components)



Regarding claim 14, Chung further teaches a heat sensor for sensing heat; wherein the adjusting takes into account the sensed heat. (Fig. 2 - - temperature sensing module is being interpreted as heat sensor, which is used for calculations used in adjusting)



Regarding claim 15, Chung further teaches wherein the heat sensor senses ambient temperature outside a casing of the electronic device. (Para. 14, 15, Claim 11 - - ambient temperature sensed and used in calculation)



Regarding claim 20, Chung teaches a product, comprising: a storage device having code stored therewith, the code being executable by a processor (Para. 35, 36 - - memory storing code to be used by processor is used)

and comprising: code that obtains, using at least one sensor, a value related to a current overall power consumption for an electronic device; (Para. 35, 48 - - power information received using processor; Fig. 2 - - power sensing module, i.e. sensor, is used to obtain power consumption)

code that calculates, using a processor, a forecasted heat value calculated from the current overall power consumption, (Para. 71 - - input power, i.e. power consumption, as well as sensed temperatures Ta and Tb, used in calculation, and input power is indicative of heat generation)

wherein the forecasted heat value indicates an expected value of heat for a region of the electronic device, wherein the calculating comprises correlating the current overall power consumption to a forecasted heat value; (Para. 51, 71 - - input power, i.e. power consumption, as well as sensed temperatures Ta and Tb, used in calculation, and input power is indicative of heat generation, where information is used to arrive at heat generation and cooling need to be used to generate a fan speed control signal, and where information to adjust fan is arrived at based on power instead of waiting until temperature increases; Para. 65-67 - - temperature/heat sensed and temperature data Ta, Tb are from multiple/plurality of regions of the electronic device)

and code that proactively cools, based upon a fan control algorithm, the electronic device prior to a sensor detecting a temperature corresponding to the expected value of heat, wherein the proactively cooling comprises adjusting a speed of one or more fans located within the electronic device based on the calculated heat value. (Para. 65-67 - - temperature/heat sensed and temperature data Ta, Tb are used to adjust fan speed, and thus sensed prior to the adjustment; Para. 71, 76 - - fan speed adjusted based on sensed temperature data Ta, Tb)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Gagas et al. (U.S. Pub. No. 2010/0163549) (hereinafter “Gagas”).


Regarding claim 7, Chung teaches all the limitations of the base claim(s).

But Chung does not explicitly teach obtaining component material information; wherein the adjusting takes into account the component material information and a maximum heat value.

However, Gagas teaches obtaining component material information; wherein the adjusting takes into account the component material information and a maximum heat value. (Para. 101, 128, 129 - - information related to material type used, where material information is used for adjustments; Para. 95 - - temperature is set within limits, i.e. maximum heat value is used)

Chung and Gagas are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain contain controlling fan speed based on heat.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Chung, by incorporating the above limitation(s) as taught by Gagas.

One of ordinary skill in the art would have been motivated to do this modification in order to sense environmental conditions (including more than heat or power) in order to provide feedback to operate a fan, as suggested by Gagas (Para. 101).



Regarding claim 8, the combination of Chung and Gagas teaches all the limitations of the base claim(s).

Gagas further teaches wherein the adjusting comprises adjusting a speed of one or more fans based on the determined thermal elements for each region and the component material information. (Para. 101, 128, 129 - - sensed component material information used to control fan speed)

One of ordinary skill in the art would have been motivated to do this modification in order to sense environmental conditions (including more than heat or power) in order to provide feedback to operate a fan, as suggested by Gagas (Para. 101).



Regarding claim 9, the combination of Chung and Gagas teaches all the limitations of the base claim(s).

Gagas further teaches wherein: the component material information comprises component material information for a component located proximately to the one or more fans; (Para. 97 - - fan close to component)

and the cooling element is adjusted differently from another of the one or more fans based on the component material information. (Para. 101, 128, 129 - - sensed component material information used to control fan speed)

One of ordinary skill in the art would have been motivated to do this modification in order to sense environmental conditions (including more than heat or power) in order to provide feedback to operate a fan, as suggested by Gagas (Para. 101).



Regarding claim 16, Chung teaches all the limitations of the base claim(s).

But Chung does not explicitly teach obtaining component material information; wherein the adjusting takes into account the component material information and a maximum heat value.

However, Gagas teaches obtaining component material information; wherein the adjusting takes into account the component material information and a maximum heat value. (Para. 101, 128, 129 - - information related to material type used, where material information is used for adjustments; Para. 95 - - temperature is set within limits, i.e. maximum heat value is used)

Chung and Gagas are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both contain contain controlling fan speed based on heat.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Chung, by incorporating the above limitation(s) as taught by Gagas.

One of ordinary skill in the art would have been motivated to do this modification in order to sense environmental conditions (including more than heat or power) in order to provide feedback to operate a fan, as suggested by Gagas (Para. 101).



Regarding claim 17, the combination of Chung and Gagas teaches all the limitations of the base claim(s).

Gagas further teaches wherein the adjusting comprises adjusting a speed of one or more fans based on the determined thermal elements for each region and the component material information. (Para. 101, 128, 129 - - sensed component material information used to control fan speed)

One of ordinary skill in the art would have been motivated to do this modification in order to sense environmental conditions (including more than heat or power) in order to provide feedback to operate a fan, as suggested by Gagas (Para. 101).



Regarding claim 18, the combination of Chung and Gagas teaches all the limitations of the base claim(s).

Gagas further teaches wherein: the component material information comprises component material information for a component located proximately to the one or more fans; (Para. 97 - - fan close to component)

and the cooling element is adjusted differently from another of the one or more fans based on the component material information. (Para. 101, 128, 129 - - sensed component material information used to control fan speed)

One of ordinary skill in the art would have been motivated to do this modification in order to sense environmental conditions (including more than heat or power) in order to provide feedback to operate a fan, as suggested by Gagas (Para. 101).



Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Gagas and further in view of Chan (U.S. Pub. No. 2012/0218707) (hereinafter Chan).


Regarding claim 10, Chung teaches all the limitations of the base claim(s).

But Chung does not explicitly teach wherein the adjusting comprises smoothing fan acceleration based on the heat value.

However, Chan teaches that the adjusting comprises smoothing fan acceleration based on the heat value. (Para. 53-55, 59 - - fan speed controlled using curve)

Chung and Chan are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They all contain controlling fan speed based on heat.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Chung, by incorporating the above limitation(s) as taught by Chan.

One of ordinary skill in the art would have been motivated to do this modification in order to adequately but not excessively or unnecessarily cool heat generating electrical components and decrease fan noise, as suggested by Chan (Para. 10).




Regarding claim 19, Chung teaches all the limitations of the base claim(s).

But Chung does not explicitly teach wherein the adjusting comprises smoothing fan acceleration based on the heat value.

However, Chan teaches that the adjusting comprises smoothing fan acceleration based on the heat value. (Para. 53-55, 59 - - fan speed controlled using curve)

Chung and Chan are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They all contain controlling fan speed based on heat.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Chung, by incorporating the above limitation(s) as taught by Chan.

One of ordinary skill in the art would have been motivated to do this modification in order to adequately but not excessively or unnecessarily cool heat generating electrical components and decrease fan noise, as suggested by Chan (Para. 10).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2012/0218707 by Chan, which discloses a cooling fan control system (Title/Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119